       Case 4:18-cv-00118-BMM Document 179-3 Filed 02/03/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 ROSEBUD SIOUX TRIBE, et al.,
                                               CV 18-118-GF-BMM
               Plaintiffs,
 v.
                                               [PROPOSED] ORDER
 JOSEPH R. BIDEN, et al.,                      GRANTING JOINT MOTION
                                               FOR STAY
               Defendants,

 and

 TC ENERGY CORP., et al.,

               Defendant-Intervenors.


       This matter comes before the Court on the parties’ Joint Motion for Stay.

Having considered the motion and finding that good cause exists to grant the relief

requested, the motion is hereby GRANTED. The case is hereby STAYED.

Within 60 days of this order, the parties shall submit a status report advising the

Court whether a continued stay is warranted or if litigation deadlines should be

reinstated, in which case the parties shall propose a revised litigation schedule.

       TC Energy shall notify the Court sixty days in advance of any construction

of the main pipeline or new pump stations.
     Case 4:18-cv-00118-BMM Document 179-3 Filed 02/03/21 Page 2 of 2



     Defendants shall notify the Court if TC Energy requests a notice to proceed

from the U.S. Bureau of Land Management (“BLM”) or schedules a

preconstruction conference with BLM.

     It is so ORDERED.

     DATED this                day of                         , 2021,


                                    The Honorable Brian M. Morris
                                    United States District Judge




                                        2
